WOODALL, Justice.
Pursuant to Rule 5, Ala. R.App. P., this Court granted the State of Alabama, the defendant in this action, and certain inter-venors permission to appeal from the trial court’s interlocutory order entered on January 24, 2001, denying the State’s motion for a summary judgment. We reverse the trial court’s order and remand the action.
It is undisputed that this is, in part, a direct action against the State for a refund of sales taxes. The trial court has no subject-matter jurisdiction over a direct action against the State for a tax refund. See Patterson v. Gladwin Corp., 835 So.2d 137 (Ala.2002). Therefore, to the extent the trial court failed to dismiss the plaintiffs’ direct claims for sales-tax refunds, it erred, and its order must be reversed.
The trial court’s order entered on January 24, 2001, is reversed, and this action is remanded for further proceedings consistent with Patterson and this opinion.
REVERSED AND REMANDED.
MOORE, C.J., and HOUSTON, LYONS, and JOHNSTONE, JJ., concur.